Citation Nr: 1014448	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for benign paroxysmal 
positional vertigo, to include as due to service-connected 
hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1956 to December 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's 
claim.

In June 2009, the Veteran presented sworn testimony during a 
videoconference hearing before the undersigned.  A transcript 
of that hearing has been associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In a July 2009 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a December 2009 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.

Issues not on appeal

The July 2009 Board decision also remanded the claims of 
entitlement to service connection for hearing loss and 
tinnitus.  In a December 2009 rating decision, the RO granted 
the Veteran service connection for hearing loss and tinnitus.  
Those issues are, therefore, no longer in appellate status.  
See Grantham v. Brown, 
114 F.3d 1136 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second NOD must thereafter be timely filed to 
initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].


REMAND

The Veteran seeks entitlement to service connection for 
benign paroxysmal positional vertigo.  After having carefully 
considered the matter, and for reasons expressed immediately 
below, the Board finds that the claim on appeal must be 
remanded for further evidentiary development.  

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

Reasons for remand

Stegall violation

The Board's July 2009 remand decision instructed the AMC to 
schedule the Veteran for a VA examination in order to 
determine the nature and etiology of the Veteran's currently 
diagnosed benign paroxysmal positional vertigo.  The examiner 
was to "provide an opinion, with supporting rationale, as to 
whether it is at least as likely as not that the Veteran's 
currently diagnosed vertigo was incurred in or aggravated by 
his military service, with specific consideration of the 
Veteran's report of in-service noise exposure."  If service 
connection for hearing loss and/or tinnitus was established, 
the examiner was also to provide an opinion as to "whether 
it is as likely as not that the Veteran's vertigo was caused 
or aggravated by his hearing loss and/or tinnitus."  

The Veteran was afforded a VA examination in September 2009 
as to his vertigo claim.  In the examination report, the VA 
examiner stated that "it is less than likely 50/50 that the 
benign paroxysmal postural vertigo was incurred or aggravated 
by the military service."  He also concluded that, "[i]t is 
less than likely 50/50 that the Veteran's vertigo was caused 
or aggravated by his hearing loss and/or tinnitus."  
Critically, contrary to the Board's explicit instructions, 
the September 2009 examiner failed to provide any rationale 
for these conclusions.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) [holding that it is the 'factually 
accurate, fully articulated, sound reasoning' for an 
examiner's conclusion that contributes probative value to a 
medical opinion]; see also Stelf v. Nicholson, 
21 Vet. App. 120 (2007).  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  As the Board's 
remand instructions have not been adequately complied with, 
the case must be remanded so that this may be accomplished.

VCAA notice - secondary service connection

As indicated above, the Veteran has raised the issue of 
entitlement to service connection for vertigo as secondary to 
hearing loss and/or tinnitus, both of which are now service 
connected.  The Board notes that the VCAA letters sent to the 
Veteran by the RO in April 2005 and December 2005 did not 
address the elements of secondary service connection.  The 
Board has been prohibited from itself curing this defect.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, the Veteran 
should be provided with said notice so that he may be 
accorded appropriate due process.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	VBA should provide the Veteran with 
a VCAA letter containing proper 
notice which specifically informs 
him of the evidentiary requirements 
for establishing secondary service 
connection in accordance to 38 
C.F.R. § 3.310.  

2.	VBA should arrange for a physician, 
with appropriate expertise, to review 
the Veteran's VA claims folder and 
provide an opinion, supported by 
thoroughly explained rationale, as to 
whether it is at least as likely as not 
that the Veteran's currently diagnosed 
vertigo was incurred in or aggravated 
by his military service, with specific 
consideration of the Veteran's report 
of in-service noise exposure.  Further, 
the examiner should provide an opinion, 
with supporting rationale, as to 
whether it is as likely as not that the 
Veteran's vertigo was proximately 
caused or aggravated by his service-
connected hearing loss and/or tinnitus.  
If it is determined that aggravation 
beyond the natural progression of the 
disorder exists, the examiner should be 
asked to identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of severity 
of symptoms due to service-connected 
aggravation.  If the reviewing 
physician finds that physical 
examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.

3.	Following any further development that 
VBA deems necessary, the Veteran's 
claim should then be readjudicated.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



